31 1Cf 25-0 I,02t03, W,CYs,cw          J

                                                                                                       ()/, tJgf
                             Rodolfo Garcia 768418                                                    C)~t I (0
                             LH.l098 S.HWY    2037
                             Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX l2308,Capitol Station,
Austin,Texas 78711                                                       August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 and 2156.


RE:        Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

           I would like to obtain dates and write numbers approximate

and howmany 11.07 I have filed in your court.My District court

are        refusing    to     provid      me   with   this information that is why

I     am     requesting       to    you    with all. the events that I have filed

before in this Court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                                    Sincerely yours,



                                                                  Garcia,R.i768418
                                                                  SIDi02559852
                                                                  LH.l098 S.HWY 2037
                                                                  Ft.stockton,TX79735




                                                           R~ ~r:r::Q·,,      tr=~r\ v~-a
                                                              L.c ~~· L~~~·~ ;J ~!;.:~ U y l~ ';.fJ
                                                         COUHT OF                   . 1 l\PPS~.t,:;
                                                                   AUG 14 2015


CC:File
lEqESt :fir <ll.rt Em1ts alrl ffita3;